                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


IN RE TEXAS PETROLEUM                           :          CIVIL ACTION NO. 2:17-cv-0263
INVESTMENT CO. as owner and
operator of the M/V MICHELLE
                                               :           UNASSIGNED DISTRICT JUDGE


                                               :           MAGISTRATE JUDGE KAY



                                        JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 75] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion for Summary Judgment [doc. 54] filed by defendant

Phoenix Forge Group, LLC be GRANTED and that claimant Gentry Hebert’s claims against that

party be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED in Chambers this 5th day of June, 2019.
